IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                              No. 01-51146
                            Summary Calendar



                       UNITED STATES OF AMERICA,

                                             Plaintiff-Appellee,

                                 versus


                         WILLIAM BRIAN FENNELL,

                                             Defendant-Appellant.

                          --------------------
             Appeal from the United States District Court
                   for the Western District of Texas
                         USDC No. W-00-CR-109-1
                          --------------------
                              June 13, 2002

Before DeMOSS, PARKER, and DENNIS, Circuit Judges.

PER CURIAM:*

     Court-appointed counsel for William Brian Fennell has moved

for leave to withdraw and has filed a brief pursuant to Anders v.

California, 386 U.S. 738 (1967).          Fennell has filed a pro se

response brief.      Our review of the briefs filed by counsel and

Fennell and of the record discloses no nonfrivolous issue for

appeal.   Accordingly, the motion for leave to withdraw is GRANTED,

counsel is excused from further responsibilities, and the APPEAL IS

DISMISSED.     See 5TH CIR. R. 42.2.



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.